Title: Richard Cranch to Abigail Adams, 31 October 1800
From: Cranch, Richard
To: Adams, Abigail


				
					
						Dear Sister.
						Quincy, Friday Morng: Octr: 31st. 1800
					
					I have the happiness of informing you that your Sister Cranch, is much better than when you went away. Your Mantle has fallen on Mrs. Black, who with a Sister’s tenderness has attended to the preparing of the Wine Whey, and doing every thing for her that the warmest Friendship can dictate. The rest of our Family are growing better but slowly. A young Man at Mr: Jno. Newcomb’s and the worthy Miss Lois Vinton are taken with the same Fever as we think. Mrs. (Thos) Pratt is yet dangerously sick. Mrs Norton remains better, and can set up a little. G: Palmer is growing better slowly. I hope you have been preserved in safety on the Road, and pray that the Keeper of Israel may still be your Preserver and Defender, and of all your dear Connexions. I shall keep you informed every Week of the State of our Family. Please to give my best Respects to your Children, and to the President when you shall have the happiness of meeting him; and to my dear Son and Family. I am, under impressions of the warmest Gratitude for your Kindness to my sick Family, your ever obliged Brother
					
						Richard Cranch
					
				
				
					No weakness of Body can eradicate fr[om] your Sister’s Heart the most gratefull sense of your kindness to her; and she begs you to accept her Gratitude as all that she can pay.
				
				
					P:S I have just heard that our Sister Peabody is come to Boston, but I have not heard whether Mr. Peabody is with her or not.
				
			